Citation Nr: 1823378	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-10 655A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to September 1, 2009, for resumption of payment of full benefits due to release from incarceration.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that the RO determined that the Veteran was released from incarceration on October [REDACTED], 2006, and that he first provided notice of release from incarceration on May [REDACTED], 2009.  As such, the RO characterized the issue as whether the correct amount of compensation was paid to the Veteran from October [REDACTED], 2006, to May [REDACTED], 2009; thus, the underlying assumption is that payment of full benefits was resumed effective May [REDACTED], 2009.  However, upon review of the record, it appears that payment of full benefits was resumed in September 2009.  Accordingly, the Board has recharacterized the issue as entitlement to an effective date prior to September 1, 2009, for resumption of payment of full benefits.  

While the Veteran was incarcerated, his benefits were apportioned, effective September 1, 2004, to his dependents as follows:  $349 per month for the benefit of his spouse and their child; and $150 per month for the benefit of two children from a separate relationship.  Upon release, the Veteran was reunited with his spouse and their child; he was not reunited with his other two children.  As of September 1, 2009, apportionment for the benefit of his spouse and their child was terminated; the apportionment for his other two children continued.  As the Veteran has not appealed the RO's decision to continue the apportionment to two of his dependent children, that issue is not currently before the Board, and will not be addressed herein.  

In December 2016, the Veteran, in Waco, Texas, testified before the undersigned at a videoconference hearing.  A transcript of that hearing has been associated with the virtual file and reviewed. 

The Board notes that the claims of increased ratings for right ruptured Achilles' tendon, bilateral plantar fasciitis, scar associated with right tendon repair, and hemorrhoids were not addressed in the December 2016 Board hearing; accordingly, adjudication of those issues has been deferred until after the Veteran is afforded a videoconference hearing.  


FINDINGS OF FACT

1.  The Veteran was incarcerated in a federal facility for conviction of a felony beginning in April 2004.  

2.  Effective in June 2004, the Veteran began receiving compensation at the 10 percent rate.  

3.  Effective in September 2004, compensation benefits were apportioned to dependents of the Veteran.  

4.  The Veteran was released from incarceration in April 2006.  

5.  The competent and probative evidence is at least in equipoise as to whether the Veteran provided VA with notice of his release from incarceration on April 19, 2006.  

6.  From April 19, 2006, to August 31, 2009, the Veteran was paid a reduced rate of compensation, and payments to his apportionees were made, with the amounts paid totaling less than the full rate of compensation.

7.  Effective September 1, 2009, payments at the full rate were resumed, minus payments to his apportionees not reunited with the Veteran.  



CONCLUSION OF LAW

An earlier effective date of April 19, 2006, for the resumption of compensation at the full rate, less amounts paid to the Veteran and to his apportionees from that date to August 31, 2009, is warranted.  38 U.S.C. § 5313 (2012); 38 C.F.R. § 3.665 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

As the issue decided herein is being granted in full, any deficiency as to VA's duties to notify and assist would be harmless error and will not be discussed.  In any event, when a claim is decided as a matter of law, the duties to notify and assist are not applicable.  See Mason v. Principi, 16 Vet. App. 129 (2002); see also Sims v. Nicholson, 19 Vet. App. 453, 456 (2006) (VA's duties to notify and assist do not apply to decisions regarding distribution of benefits).

II.  Earlier effective date

When a recipient of VA benefits is incarcerated in a penal institution as a result of conviction of a felony, the amount of benefits payable will be no more than the rate for a 10 percent disability rating for the duration of the incarceration.  38 U.S.C. § 5313; 38 C.F.R. § 3.665.  This reduction in benefits is to be effective on the 61st day of such confinement and is to remain in effect until the time of release.  

While the benefits paid to the Veteran or dependent are reduced, the rating is not affected and full payments are to resume after release.  If there was an apportionment award during incarceration, it shall be discontinued as of the date of last payment to the apportionee upon receipt of notice of release of the incarcerated person.  Payment to the released person shall then be resumed at the full rate from date of last payment to the apportionee.  Payment to the released person from date of release to date of last payment to the apportionee shall be made at the rate which is the difference between the released person's full rate and the sum of (i) the rate that was payable to the apportionee and (ii) the rate payable during incarceration.  38 C.F.R. § 3.665(i)(1).  

If there was an apportionment granted during incarceration and the released person is not reunited with all dependents for whom an apportionment was granted, the released person's award shall be resumed as stated in paragraph (i)(1) of this section except that when the released person's award is resumed it shall not include any additional amount payable by reason of a dependent(s) not reunited with the released person.  The award to this dependent(s) will then be reduced to the additional amount payable for the dependent(s).  38 C.F.R. § 3.665(i)(2).  

The term release from incarceration includes participation in a work release or halfway house program.  38 U.S.C. § 5313(a)(2); 38 C.F.R. § 3.665(b)(2).  

The Veteran was incarcerated due to conviction of a felony in April 2004; as a result, he was only entitled to receive compensation at the 10 percent rate beginning the 61st day of incarceration.  38 U.S.C. § 5313(a)(1); 38 C.F.R. § 3.665(a), (d)(1).  The Veteran was released from incarceration into a halfway house in April 2006.  

As previously noted, while the Veteran was incarcerated, his benefits were apportioned, effective September 1, 2004, to his dependents as follows:  $349 per month for the benefit of his spouse and their child; and $150 per month for the benefit of two children from a separate relationship.  Upon release, the Veteran was reunited with his spouse and their child; he was not reunited with his other two children.  As of September 1, 2009, apportionment for the benefit of his spouse and their child was terminated; the apportionment for his other two children continued.  

On April 19, 2006, VA received the Veteran's application for vocational rehabilitation benefits, in which he provided the address for his halfway house.  04/19/2006, Education.  VA corresponded with the Veteran utilizing the address provided.  07/06/2017, Correspondence.  In June 2007, he requested assistance in obtaining a Veteran's Preference letter in connection with a job application.  In 2007 the Veteran submitted increased ratings claims and was soon afforded a VA examination in connection with those claims.  The most reasonable inference from the Veteran's request for vocational rehabilitation benefits is that he was no longer incarcerated, as incarceration would preclude participation in such a program.  Moreover, corresponding with the Veteran at an address other than where he was incarcerated and scheduling the Veteran for a VA examination indicates that VA had constructive notice of his release.  In light of the above, the Board finds that the competent and probative evidence is at least in equipoise as to whether VA had notice of the Veteran's release from incarceration on April 19, 2006, the date it received his application for vocational rehabilitation benefits.  The resumption of full compensation benefit payments must be effective that date.  See 38 C.F.R. § 3.665(i)(1).  

Nevertheless, VA regulations specifically provide that if there was an apportionment award during incarceration, it shall be discontinued on the date of last payment to the apportionee upon receipt of notice of release of the incarcerated person.  Payment to the released person shall then be resumed at the full rate from date of last payment to the apportionee.  38 C.F.R. § 3.665(i)(1).  Thus, notwithstanding the resumption of his award effective April 19, 2006, resumption of payments is subject to payments made to the apportionees.  

It appears from the record that payment of full benefits did not begin until September 2009.  Accordingly, the relevant period for the purpose of determining the amount of compensation due to the Veteran is April 19, 2006, to August 31, 2009.  

Payment to the released person from the date of release to date of last payment to the apportionee shall be made at the rate which is the difference between the released person's full rate and the sum of (i) the rate that was payable to the apportionee and (ii) the rate payable during incarceration.  38 C.F.R. § 3.665(i)(1).  The C&P Awards and Master Audit Writeouts reflect that the amounts paid to the apportionees and to the Veteran did not account for the full rate.  Therefore, the Veteran is entitled to receive compensation for the period from April 19, 2006, to August 31, 2009, in an amount that consists of the difference between the full rate and the sum of the amounts paid to him and the apportionees during that period.  

In sum, the Board finds that the Veteran provided notice of release from incarceration on April 19, 2006, but that his entitlement to restoration of payment of benefits for the period from that date to August 31, 2009, is limited to the amount of full benefits that was not previously paid for the same time period to the Veteran and his apportionees; i.e., the reduced amount he was paid, plus the apportioned amounts paid, from August 19, 2006, to August 31, 2009, must all be subtracted from his full benefits, to find the remainder due to the Veteran.  

ORDER

An earlier effective date of April 19, 2006, for the resumption of an award of compensation at the full rate, less any amounts paid to the Veteran and his apportionees during the period from April 19, 2006, to August 31, 2009, is granted.  




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


